Citation Nr: 1329294	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for sterility 
as a residual of exposure to Agent Orange.

2.  Entitlement to service connection for impotence and 
erectile disorder as secondary to service-connected type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
May 1965 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2009 rating decision by 
the Houston, Texas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In May 2013, the Veteran 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  A December 1998 Board decision denied reopening a claim 
for entitlement to service connection for sterility as a 
residual of exposure to Agent Orange; the Veteran was 
properly notified of the decision but did not appeal.

2.  Evidence added to the record since the December 1998 
Board decision does raise a reasonable possibility of 
substantiating the claim.

3.  The evidence demonstrates the Veteran has impotence and 
erectile dysfunction that are complications of his service-
connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim for 
entitlement to service connection for sterility as a 
residual of exposure to Agent Orange is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  Impotence and erectile dysfunction are shown to have 
been incurred as a result of a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires 
the presentation of a special type of evidence-evidence that 
is both new and material.  

The terms "new" and "material" have specific, technical 
meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of 
evidence, when providing notice of the duties to notify and 
assist claimants in substantiating a claim it is necessary, 
in most cases, for VA to inform claimants seeking to reopen 
a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  The Veteran 
was provided notice as to these matters by correspondence 
dated in July 2009.  He was notified of the duties to assist 
and of the information and evidence necessary to 
substantiate a service connection claim in May 2009.  The 
Board finds that the available medical evidence is 
sufficient for adequate determinations.  

New and Material Evidence Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  
Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2012).  

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
has held, however, that evidence that is merely cumulative 
of other evidence in the record cannot be new and material 
even if that evidence had not been previously presented to 
the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether received evidence meets 
the definition of new and material evidence, the Board 
should take cognizance of whether that evidence could, if 
the claim were reopened, reasonably result in substantiation 
of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this case, a December 1998 Board decision denied 
reopening a claim for entitlement to service connection for 
sterility as a residual of exposure to Agent Orange.  It was 
noted that sterility was not a disease for which service 
connection could be presumed as a result of Agent Orange 
exposure and that the evidence did not demonstrate the 
disorder was incurred as a result of service.  The Veteran 
was notified of the decision, but did not appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2012).  

The evidence added to the record since the December 1998 
Board decision includes VA treatment and examination reports 
and the Veteran's statements and testimony in support of his 
claim.  At his hearing in May 2013 the Veteran asserted, in 
essence, that he was impotent as a result of his exposure to 
herbicides in Vietnam.  VA records also show service 
connection was established for type II diabetes mellitus 
effective from February 11, 1993, in an April 2002 rating 
decision.  An April 2011 VA examination report noted the 
Veteran had impotence and erectile dysfunction that was a 
complication of his diabetes mellitus.

Based upon the evidence of record, the Board finds that the 
evidence received since the December 1998 Board decision is 
neither cumulative nor redundant of the evidence of record 
and raises a reasonable possibility of substantiating the 
claim.  The April 2011 VA examiner's finding that the 
Veteran had impotence and erectile dysfunction that was a 
complication of his diabetes mellitus is new and material.  
Therefore, the claim must be reopened. 

Service Connection Claim

Service connection may be granted for a disability resulting 
from injury suffered or disease contracted in line of duty 
or for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2012).  Service connection may also be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2012).

In order to prevail on the issue of service connection on 
the merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2012).

Based upon the evidence of record, the Board finds that the 
Veteran has impotence and erectile dysfunction that are 
complications of his service-connected type II diabetes 
mellitus.  VA records show service connection was 
established for type II diabetes mellitus in an April 2002 
rating decision.  An April 2011 VA examination report also 
noted the Veteran had impotence and erectile dysfunction 
that was a complication of his diabetes mellitus.  
Therefore, the service connection claim is granted.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for sterility as a 
residual of exposure to Agent Orange; the claim is reopened.

Entitlement to service connection for impotence and erectile 
disorder as secondary to service-connected type II diabetes 
mellitus is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


